per curiam:
A principios de 1993 el Dedo. Ángel Roberto Cardona Ubiñas, autorizado a ejercer la abogacía desde enero de 1985, fue contratado por Héctor González Reyes para que les representara a él y a su hija Ana González en una querella instada contra ellos por el arrendador de és-tos ante el Tribunal Municipal de San Sebastián por ale-gado mal uso de la propiedad arrendada. También pacta-ron que Cardona representaría a los González en una demanda contra el arrendador por incumplimiento de con-trato y por daños y perjuicios. Para esta última gestión se pactaron honorarios contingentes al resultado del pleito.
El 3 de septiembre de 1993 se presentó la demanda, y el 11 de octubre de 1994 se celebró una vista en su fondo. Los abogados de las partes le informaron al tribunal que había posibilidades de transigir el caso, por lo cual solicitaron un término para someter una transacción por escrito. El tribunal concedió diez días para que las partes sometieran una estipulación escrita con todos los hechos y el derecho aplicables, de modo que, una vez recibida ésta, el caso se resolviera por el expediente. Las partes no presentaron dicha estipulación. Además, surge del expediente que el li-cenciado Cardona tampoco notificó a sus clientes sobre la posibilidad de transacción.
*600El 1ro de diciembre de 1994 el tribunal de instancia erradamente dictó la sentencia siguiente, archivada el 6 de diciembre: "Por haber llegado las partes a una transacción extr[aj]udicial, se tiene por desistido el caso con perjuicio.” Dicha determinación no está sostenida por ningún escrito de las partes que obre en los autos. El licenciado Cardona no se expresó sobre la misma y tampoco le informó sobre ella al demandante González.
En enero de 1995 Cardona se reunió con los González y les habló de la alta probabilidad que tenían de prevalecer en el caso; prepararon la estipulación requerida en octubre de 1994 por el tribunal y la presentaron el 22 de febrero de 1995. La estipulación sólo contiene la posición de la parte demandante con la firma del licenciado Cardona.
El 24 de abril de 1995 el foro de instancia emitió una resolución, que fue notificada en mayo(1) en la cual conce-dió cinco días a los abogados de las partes para informar si hubo una transacción extrajudicial. Cardona no compare-ció a cumplir con la orden.
El 23 de mayo de 1995 González se encontró con el de-mandado en su caso, René Rivera Quiles. Este le informó que su abogado le había dicho que ya el caso estaba “planchado”. Preocupado, González fue al día siguiente al Tribunal Superior a verificar el expediente de su caso. Fue entonces cuando se enteró de la sentencia de diciembre de 1994 que daba el caso por desistido. Inmediatamente, Gon-zález presentó una moción por derecho propio para infor-mar al tribunal que ni a él ni a su hija se les había notifi-cado sobre transacción alguna; que no había habido reunión alguna para llegar a un arreglo, y que desconocían de la sentencia referida. El 2 de junio de 1995 el tribunal notificó la resolución en la cual enviaba una copia de la referida moción al licenciado Cardona y le ordenaba que se expresara sobre ella en diez días. Cardona no cumplió la *601orden aludida ni informó a sus clientes sobre el estado del caso.
González trató, infructuosamente, de comunicarse con Cardona en muchas ocasiones. Le envió un mensaje con su esposa y una carta certificada con acuse de recibo, los cua-les Cardona no contestó. Posteriormente, González decidió contratar a otro abogado, quien también llamó varias veces a Cardona, pero tampoco obtuvo respuesta.
El 23 de junio de 1995 González compareció —por se-gunda vez— por derecho propio ante el tribunal, entre otras cosas, para solicitar que se dictara sentencia a base de la prueba contenida en el expediente. El tribunal emitió una resolución, la cual fue notificada el 11 de julio, en la cual señalaba que, por haberse llegado a transacción, ya se había desistido de la demanda. La resolución se le notificó también al licenciado Cardona, quien no se expresó sobre la misma.
González contrató entonces a un tercer abogado, el Ledo. Samuel Padua Flores, quien le escribió al licenciado Cardona para informarle que los González solicitaban que renunciara y para pedirle el expediente del caso. Le envió también una copia de la moción de solicitud para asumir la representación legal de los González que presentó ante el tribunal el 12 de julio de 1995. Además, el licenciado Pa-dua presentó una moción para informar que le había soli-citado la entrega del expediente al licenciado Cardona y una moción de relevo de sentencia. En esta última expli-caba que, a pesar de la sentencia dictada, no había habido ninguna transacción y que la parte demandada no había firmado la estipulación de hechos que se presentó el 22 de febrero de 1995. Solicitó que se dejase sin efecto la senten-cia de 1ro de diciembre de 1994 y se señalase una vista sobre el estado de los procedimientos.
El 1ro de agosto de 1995 el tribunal emitió una resolu-ción mediante la cual dejó sin efecto la referida sentencia y señaló el juicio. El 8 de septiembre de 1995 el licenciado *602Padua presentó una moción en solicitud de orden, en la cual solicitaba que se ordenara a Cardona renunciar a la representación de los González y entregarle de inmediato el expediente. El tribunal, mediante una resolución, or-denó al licenciado Cardona expresarse sobre la moción dentro de diez días. Este no se manifestó. El 25 de octubre de 1995 el licenciado Padua presentó una moción de des-acato contra el licenciado Cardona, por no haber recibido comunicación alguna de éste. El tribunal ordenó que se entregara el expediente el 27 de octubre y ese mismo día se recogió en la oficina de Cardona.
A la vista de 2 de noviembre de 1995 compareció, ade-más de las partes y sus abogados, el licenciado Cardona Ubiñas. Entre los incidentes que se suscitaron en sala, Cardona Ubiñas se expresó despectivamente contra Gon-zález y le amenazó con demandarle por daños y perjuicios. Fue entonces cuando el tribunal le relevó de la representa-ción legal del caso.
Paralelamente, el 17 de agosto de 1995, González pre-sentó una queja ante nos contra el licenciado Cardona Ubiñas. Alegó haber desconocido la posibilidad de una transacción en su caso; que por su propia gestión supo de la sentencia que dio por desistida la demanda; que la estipu-lación de hechos se preparó en enero de 1995 y se presentó al tribunal en febrero; que el licenciado Cardona no con-testó ninguno de los requerimientos del tribunal para acla-rar si hubo transacción; que el demandado le informó que su abogado le dijo que el caso estaba “planchado”, y que después del 26 de mayo de 1995 hizo múltiples gestiones para reunirse con el licenciado Cardona por teléfono y carta, y este último no contestó ninguna.
Luego de varios trámites procesales, dirigimos la quere-lla a la Oficina del Procurador General. El 10 de noviembre de 1995 dicha Oficina le escribió al licenciado Cardona para solicitarle que en el término de diez días sometiera la información necesaria para evaluar la queja en su contra. *603Éste no respondió a dicha carta, por lo cual el Procurador General tuvo que requerirle nuevamente. Después de la investigación de rigor, dicha oficina presentó ante nos, el 20 de septiembre de 1996, un informe sobre la conducta del querellado, en consecuencia del cual ordenamos al Procu-rador General a presentar la querella correspondiente.
HH
El 30 de octubre de 1996 el Procurador General pre-sentó ante nos una querella contra el Ledo. Angel Roberto Cardona Ubiñas. Le imputó los cargos siguientes:
CARGO I
El Ledo. Roberto Cardona Ubiñas violó las disposiciones del Canon 18 de Etica Profesional el cual, entre otras cosas, obliga a todo abogado a defender los intereses de su cliente diligentemente^] desplegando en cada caso su m[á]s profundo saber y habilidad y actuando en aquella forma en que la profe-sión jurídica en general estima adecuada y responsable.
CARGO II
El Ledo. Roberto Cardona Ubiñas violó las disposiciones del Canon 19 de Etica Profesional[,] el cual, entre otras cosas, obliga a todo abogado a mantener a su cliente siempre infor-mado de todo asunto importante que surge en el desarrollo del caso que le ha sido encomendado y a notificar a su cliente de cualquier oferta de transacción hecha por la otra parte.
CARGO III
El Ledo. Roberto Cardona Ubiñas violó las disposiciones del • Canon 20 de Etica Profesional el cual, entre otras cosas, obliga a todo abogado, al ser efectiva su renuncia, el hace[r] entrega inmediatamente a su cliente de todo documento relacionado con su caso.
CARGO IV
El Ledo. Roberto Cardona Ubiñas violó las disposiciones del Criterio General que regula la relación abogado cliente[,] requi-riendo [sic] de todo abogado un trato profesional caracterizado por la m[á]s devota lealtad y la m[á]s completa honradez.
*604H-i 1 — !
El 21 de febrero de 1997, mediante una resolución al efecto, nombramos Comisionado Especial para este caso al Ledo. Flavio E. Cumpiano Villamor. El informe de este Co-misionado Especial señala que el Procurador General in-dicó durante la vista del caso que se debía desistir de la querella contra el licenciado Cardona Ubiñas. Entre sus fundamentos, el Procurador mencionó una indemnización de $15,000 que el querellado entregó al querellante, a modo de indemnización por los daños que hubiere podido sufrir. El Comisionado Especial recomendó, pues, a este Tribunal aceptar el desistimiento de la querella, con el co-mentario particular siguiente:
[...] no hubo conducta o actuación violentadora de los C[á]nones de Etica Profesional por el Ledo. Cardona Ubiñas. Si acaso, pudo haber falta de comunicación entre abogado y cliente. Ello, no obstante, en nada perjudicó al querellante pues la anómala situación surgida en su caso ante el Tribunal Superior y que le llevó a equivocadamente creer que el Ledo. Car-dona Ubiñas había llegado a un acuerdo a sus espaldas, fue eventualmente corregida, tuvo su día en corte y los daños a los que [é]l, también equivocadamente, entendió estaría expuesto, no se dieron. (Énfasis suplido.)
HH HH
De los hechos relatados que surgen del propio informe del Comisionado Especial y del expediente de autos se desprende con claridad que el querellado en este caso no cumplió adecuadamente con los deberes profesionales que se esperan de un abogado en la representación de sus clientes. No actuó con diligencia para atender el caso que tenía encomendado. Además, no mantuvo informados a sus clientes sobre el desarrollo del caso, como exige el Canon *60519 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, el cual, en lo pertinente, dispone:
El abogado debe mantener a sn cliente siempre informado de todo asunto importante que surja en el desarrollo del caso que le ha sido encomendado.
Siempre que la controversia sea susceptible de un arreglo o transacción razonable debe aconsejar al cliente el evitar o ter-minar el litigio, y es deber del abogado notificar a su cliente de cualquier oferta de transacción hecha por la otra parte.
Es menester recalcar que anteriormente hemos mencionado que una sentencia es un asunto que debe informarse de inmediato al cliente. Colón Prieto v. Géigel, 115 D.PR. 232 (1984). El licenciado Cardona actuó en claro menosprecio de dicha obligación.
Además de incumplir con su deber de informar, el que-rellado tampoco cumplió a cabalidad con la diligencia re-querida por el Canon 18 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, en el trámite del asunto para el cual le contrataron. El referido canon establece, en lo pertinente:
Es deber del abogado defender los intereses del cliente dili-gentemente, desplegando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurídica en general estima adecuada y responsable.
Reiteradamente hemos afirmado que todo abogado tiene el deber de aplicar en cada caso sus conocimientos, experiencias y habilidad de manera adecuada, responsable, capaz y efectiva. In re Vélez Valentín, 124 D.P.R. 403 (1989). Un patrón de indiferencia, desidia, despreocupación, inacción y displicencia en el manejo de un caso constituye una violación al Canon 18 del Código de Ética Profesional, supra. In re Arana Arana, 112 D.P.R. 838 (1982). Consideramos que en esto último raya la conducta exhibida por el querellado a lo largo del accidentado curso procesal del caso de sus clientes, al no aclarar los errores y malos entendidos que surgieron.
*606En vista, sin embargo, de que el querellado indemnizó al querellante por los daños que aquél pudo haberle causado, lo cual es un atenuante con respecto a su conducta impropia, y en vista, además, de que tanto el Procurador General como el Comisionado Especial recomiendan el archivo de la querella, resolvemos así hacerlo, no sin antes censurar al querellado Ledo. Angel Roberto Cardona Ubiñas por la pobre conducta profesional desplegada, y apercibirle de que, en lo sucesivo, deberá cumplir estrictamente con los deberes que exigen los Cánones del Código de Etica Profesional para con sus clientes. De volver a incurrir en otra falta al deber profesional, no seremos tan benévolos.

Se dictará la sentencia correspondiente.

Los Jueces Asociados Señores Negrón García y Hernán-dez Denton no intervinieron. La Juez Asociada Señora Miriam Naveira de Rodón se inhibió.

 No es posible determinar la fecha exacta del volante de la notificación.